Exhibit 10.1

BIONEUTRAL GROUP, INC.
2009 Stock Incentive Plan
Effective January __, 2009


SECTION 1
General Provisions Relating to
Plan Governance, Coverage and Benefits


1.1           Background and Purpose


BioNeutral Group, Inc., a Nevada corporation, (the “Company”) established and
adopted the BioNeutral Group, Inc. 2009 Stock Incentive Plan (the “Plan”)
effective as of January __, 2009 for the benefit of the Company and the
participants in the Plan.


The purpose of the Plan is to foster and promote the long-term financial success
of the Company and to increase stockholder value by: (a) encouraging the
commitment and retention of selected key Employees and Outside Directors,
(b) motivating superior performance of key Employees and Outside Directors by
means of long-term incentives, (c) encouraging and providing key Employees and
Outside Directors with a program for obtaining ownership interests in the
Company that link and align their personal interests to those of the Company’s
stockholders, (d) maintaining competitive compensation levels, thereby
attracting and retaining key Employees and Outside Directors by providing
competitive compensation opportunities, and (e) enabling key Employees and
Outside Directors to share in the long-term growth and success of the Company.


The Plan will remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time, until the earlier of the date that (a) all
Shares subject to the Plan have been purchased or acquired according to its
provisions or (b) the Plan terminates pursuant to this Agreement.


1.2           Definitions


The following terms shall have the meanings set forth below:



 
(a)
Authorized Officer. The Chairman of the Board, the CEO or any other senior
officer of the Company to whom either of them delegate the authority to execute
any Incentive Agreement for and on behalf of the Company. No officer or director
shall be an Authorized Officer with respect to any Incentive Agreement for
himself.




 
(b)
Board. The Board of Directors of the Company.




 
(c)
Cause. Unless otherwise provided in the applicable Incentive Agreement, when
used in connection with the termination of a Grantee’s Employment, “Cause” shall
mean the termination of the Grantee’s Employment by the Company or any
Subsidiary by reason of:




 
(i) 
the conviction of the Grantee by a court of competent jurisdiction as to which
no further appeal can be taken of a crime involving moral turpitude or a felony
or entering the plea of nolo contendere to such crime by Grantee;




 
(ii) 
the commission by the Grantee of a material act of fraud upon the Company or any
Parent or Subsidiary;




 
(iii) 
the material misappropriation by the Grantee of any funds or other property of
the Company or any Parent or Subsidiary;

 
 
 
1

--------------------------------------------------------------------------------


 

 

 
(iv) 
the knowing engagement by the Grantee without the written approval of the Board,
in any material activity which directly competes with the business of the
Company or any Parent or Subsidiary, or which would directly result in a
material injury to the business or reputation of the Company or any Parent or
Subsidiary; or




 
(v) 
with respect to any Grantee who is an Employee (A) a material breach by Employee
during his employment period of any of the restrictive covenants set out in his
employment agreement with the Company or any Parent or Subsidiary, if
applicable, or (B) the willful, material and repeated nonperformance of
Employee’s duties to the Company or any Parent or Subsidiary (other than by
reason of Employee’s illness or incapacity), but Cause shall not exist under
this clause; or (v)(A) or (v)(B) until after written notice from the Board has
been given to Employee of such material breach or nonperformance (which notice
specifically identifies the manner and sets forth specific facts, circumstances
and examples in which the Board believes that Employee has breached the
agreement or not substantially performed his duties) and Employee has failed to
cure such alleged breach or nonperformance within the time period set by the
Board, but in no event less than thirty (30) business days after his receipt of
such notice; and, for purposes of this clause (v), no act or failure to act on
Employee’s part shall be deemed “willful” unless it is done or omitted by
Employee not in good faith and without his reasonable belief that such action or
omission was in the best interest of the Company (assuming disclosure of the
pertinent facts, any action or omission by Employee after consultation with, and
in accordance with the advice of, legal counsel reasonably acceptable to the
Company shall be deemed to have been taken in good faith and to not be willful
for purposes of this definition of “Cause”).




 
(d) 
CEO. The Chief Executive Officer of the Company.




 
(e) 
Change in Control. Any of the events described in and subject to Section 5.8.




 
(f)
Code.  The Internal Revenue Code of 1986, as amended, and the regulations and
other authority promulgated thereunder.  References herein to any provision of
the Code shall refer to any successor provision thereto.




 
(g) 
Committee. A committee appointed by the Board to administer the Plan. The Plan
shall be administered by the Compensation Committee appointed by the Board
consisting of not less than three directors who fulfill the “non-employee
director” requirements of Rule 16b-3 under the Exchange Act and the “outside
director” requirements of Code Section 162(m).  The Compensation Committee of
the Board may appoint a subcommittee provided that, in all events, the members
of the Committee for purposes of the Plan satisfy the requirements of the
previous provisions of this paragraph.



The Board shall have the power to fill vacancies on the Committee arising by
resignation, death, removal or otherwise. The Board, in its sole discretion, may
divide the powers and duties of the Committee among one or more separate
committees, or retain all powers and duties of the Committee in a single
Committee. The members of the Committee shall serve at the discretion of the
Board.


Notwithstanding the preceding paragraphs of this Section 1.2(g), the term
“Committee” as used in the Plan with respect to any Incentive Award for an
Outside Director shall refer to the entire Board. In the case of an Incentive
Award for an Outside Director, the Board shall have all the powers and
responsibilities of the Committee hereunder as to such Incentive Award, and any
actions as to such Incentive Award may be acted upon only by the Board (unless
it otherwise designates in its discretion). When the Board exercises its
authority to act in the capacity as the

 
2

--------------------------------------------------------------------------------

 

Committee hereunder with respect to an Incentive Award for an Outside Director,
it shall so designate with respect to any action that it undertakes in its
capacity as the Committee.



 
(h) 
Common Stock. The common stock of the Company, $0.00001 par value per share and
any class of common stock into which such common shares may hereafter be
converted, reclassified or recapitalized.




 
(i) 
Company. BioNeutral Group, Inc. and any successor in interest thereto.




 
(j) 
Covered Employee. A named executive officer who is one of the group of covered
employees, as defined in Code Section 162(m) and Treasury Regulation
§ 1.162-27(c) (or its successor), during any period that the Company is a
Publicly Held Corporation.




 
(k) 
Disability.  Disability means that the Grantee, because of ill health, physical
or mental disability or any other reason beyond his control, is unable to
perform his employment duties for a period of six (6) continuous months, as
determined in good faith by the Committee. A determination of Disability may be
made by a physician selected or approved by the Committee and, in this respect,
the Grantee shall submit to any reasonable examination(s) required by such
physician upon request.  Notwithstanding the foregoing provisions of this
paragraph, in the event any Incentive Award is subject to Code Section 409A,
then, in lieu of the foregoing definition and to the extent necessary to comply
with the requirements of Code Section 409A, the definition of “Disability” for
purposes of such Incentive Award shall be the definition of “disability”
provided for under Code Section 409A and the regulations or other guidance
issued thereunder.




 
(l) 
Employee. Any employee of the Company within the meaning of Code Section 3401(c)
who, in the opinion of the Committee, is in a position to contribute to the
growth, development or financial success of the Company, including, without
limitation, officers who are members of the Board.




 
(m) 
Employment. Employment means that the individual is employed as an Employee, or
engaged as an Outside Director, by the Company, or by any corporation issuing or
assuming an Incentive Award in any transaction described in Code Section 424(a).
In this regard, neither the transfer of a Grantee from Employment by the Company
to Employment by any Parent or Subsidiary, nor the transfer of a Grantee from
Employment by any Parent or Subsidiary to Employment by the Company, shall be
deemed to be a termination of Employment of the Grantee. Moreover, the
Employment of a Grantee shall not be deemed to have been terminated because of
an approved leave of absence from active Employment on account of temporary
illness, authorized vacation or granted for reasons of professional advancement,
education, or health, or during any period required to be treated as a leave of
absence by virtue of any applicable statute, Company personnel policy or written
agreement. All determinations regarding Employment, and the termination of
Employment hereunder, shall be made by the Committee.



The term “Employment” for all purposes of the Plan shall include (i) active
performance of agreed services by an Employee and (ii) current membership on the
Board by an Outside Director.


Notwithstanding anything in the Plan to the contrary, in the event an Incentive
Award issued under the Plan is subject to Code Section 409A, then, to the extent
necessary to comply with Code Section 409A, no Employee or Outside Director
shall be deemed to have suffered a termination of Employment, unless such
termination of Employment constitutes a “separation from service” as defined
under Code Section 409A and the regulations or other guidance issued thereunder.



 
(n) 
Exchange Act. The Securities Exchange Act of 1934, as amended.

 
 
3

--------------------------------------------------------------------------------


 

 

 
(o) 
Fair Market Value. While the Company is a Publicly Held Corporation, the Fair
Market Value of one Share of Common Stock on the date in question is deemed to
be the average of the opening and closing prices of a Share on the date as of
which Fair Market Value is to be determined, or if no such sales were made on
such date, the closing sales price on the immediately preceding business day of
a Share as reported on the New York Stock Exchange or other principal securities
exchange on which Shares are then listed or admitted to trading.



If the Company is not a Publicly Held Corporation at the time a determination of
the Fair Market Value of the Common Stock is required to be made hereunder, the
determination of Fair Market Value for purposes of the Plan shall be made by the
Committee in its sole and absolute discretion and using a reasonable valuation
method in accordance with the requirements of Code Section 409A and the
regulations and other guidance issued thereunder. In this respect, the Committee
may rely on such financial data, appraisals, valuations, experts, and other
sources as, in its sole and absolute discretion, it deems advisable under the
circumstances.



 
(p) 
Grantee. Any Employee or Outside Director who is granted an Incentive Award
under the Plan.
   




 
(q) 
Immediate Family. With respect to a Grantee, the Grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships.

 

 
(r) 
Incentive Agreement. The written agreement entered into between the Company and
the Grantee setting forth the terms and conditions pursuant to which an
Incentive Award is granted under the Plan, as such agreement is further defined
in Section 5.1.




 
(s) 
Incentive Award or Award. A grant of an award under the Plan to a Grantee of a
Restricted Stock Award.




 
(t) 
Insider. If the Company is a Publicly Held Corporation, an individual who is, on
the relevant date, an officer, director or ten percent (10%) beneficial owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, all as defined under Section 16 of the Exchange
Act.




 
(u) 
Outside Director.  A member of the Board who is not at the time of grant of an
Incentive Award, an Employee.




 
(v)
Parent. Any corporation (whether now or hereafter existing) which constitutes a
“parent” of the Company, as defined in Code Section 424(e).




 
(w) 
Plan. The BioNeutral 2009 Stock Incentive Plan, as set forth herein and as it
may be amended from time to time.




 
(x) 
Publicly Held Corporation. A corporation issuing any class of common equity
securities required to be registered under Section 12 of the Exchange Act.




 
(y) 
Restricted Stock. Shares of Common Stock issued or transferred to a Grantee
pursuant to Section 3.




 
(z)
Restricted Stock Award. An authorization by the Committee to issue or transfer
Restricted Stock to a Grantee pursuant to Section 3.




 
(aa)
Restriction Period. The period of time determined by the Committee and set forth
in the Incentive Agreement during which the transfer of Restricted Stock by the
Grantee is restricted.

 
 
4

--------------------------------------------------------------------------------


 
 

 

 
(bb)
Retirement. The voluntary termination of Employment from the Company
constituting retirement for age on any date after the Employee attains the
normal retirement age of 70 years.




 
(cc)
Share. A share of the Common Stock of the Company.




 
(dd) 
Share Pool. The number of shares authorized for issuance under Section 1.4, as
adjusted for awards and payouts under Section 1.5 and as adjusted for changes in
corporate capitalization under Section 5.6.




 
(ee)
Subsidiary.  Any (i) corporation in an unbroken chain of corporations beginning
with the Company, if each of the corporations other than the last corporation in
the unbroken chain owns stock possessing a majority of the total combined voting
power of all classes of stock in one of the other corporations in the chain,
(ii) limited partnership, if the Company or any corporation described in item
(i) above owns a majority of the general partnership interest and a majority of
the limited partnership interests entitled to vote on the removal and
replacement of the general partner, and (iii) partnership or limited liability
company, if the partners or members thereof are composed only of the Company,
any corporation listed in item (i) above or any limited partnership listed in
item (ii) above.



1.3           Plan Administration



 
(a)
Authority of the Committee. Except as may be limited by law and subject to the
provisions herein, the Committee shall have full power to (i) select Grantees
who shall participate in the Plan; (ii) determine the sizes, duration and types
of Incentive Awards; (iii) determine the terms and conditions of Incentive
Awards and Incentive Agreements; (iv) determine whether any Shares subject to
Incentive Awards will be subject to any restrictions on transfer; (v) construe
and interpret the Plan and any Incentive Agreement or other agreement entered
into under the Plan; and (vi) establish, amend, or waive rules for the Plan’s
administration. Further, the Committee shall make all other determinations which
may be necessary or advisable for the administration of the Plan.




 
(b)
Meetings. The Committee shall designate a chairman from among its members who
shall preside at its meetings, and shall designate a secretary, without regard
to whether that person is a member of the Committee, who shall keep the minutes
of the proceedings and all records, documents, and data pertaining to its
administration of the Plan. Meetings shall be held at such times and places as
shall be determined by the Committee and the Committee may hold telephonic
meetings. The Committee may take any action otherwise proper under the Plan by
the affirmative vote, taken with or without a meeting, of a majority of its
members. The Committee may authorize any one or more of its members or any
officer of the Company to execute and deliver documents on behalf of the
Committee.




 
(c)
Decisions Binding. All determinations and decisions of the Committee shall be
made in its discretion pursuant to the terms and provisions of the Plan, and
shall be final, conclusive and binding on all persons including the Company, its
stockholders, Employees, Grantees, and their estates and beneficiaries. The
Committee’s decisions with respect to any Incentive Award need not be uniform
and may be made selectively among Incentive Awards and Grantees, whether or not
such Incentive Awards are similar or such Grantees are similarly situated.




 
(d)
Modification of Outstanding Incentive Awards. Subject to the stockholder
approval requirements of Section 6.7 if applicable, upon a Grantee’s death,
Disability, Retirement or termination of Employment without Cause, or upon a
Change in Control, the Committee may, in its discretion, provide for the
extension of the exercisability of an

 
 
 
5

--------------------------------------------------------------------------------


 



 
Incentive Award, accelerate the vesting of an Incentive Award, eliminate or make
less restrictive any restrictions contained in an Incentive Award, waive any
restriction or other provisions of an Incentive Award, or otherwise amend or
modify an Incentive Award in any manner that is either (i) not adverse to the
Grantee to whom such Incentive Award was granted, or (ii) is consented to by
such Grantee.

 

 
(e)
Delegation of Authority. The Committee may delegate to designated officers or
other employees of the Company any of its duties and authority under the Plan
pursuant to such conditions or limitations as the Committee may establish from
time to time; provided, however, the Committee may not delegate to any person
the authority to grant Incentive Awards or (ii) to take any action which would
contravene the requirements of Rule 16b-3 under the Exchange Act, the
“performance-based exception” under Code Section 162(m), or the Sarbanes-Oxley
Act of 2002.




 
(f)
Expenses of Committee. The Committee may employ legal counsel, including,
without limitation, independent legal counsel and counsel regularly employed by
the Company, and other agents as the Committee may deem appropriate for the
administration of the Plan. The Committee may rely upon any opinion or
computation received from any such counsel or agent. All expenses incurred by
the Committee in interpreting and administering the Plan, including, without
limitation, meeting expenses and professional fees, shall be paid by the
Company.




 
(g)
Indemnification. Each person who is or was a member of the Committee shall be
indemnified by the Company against and from any damage, loss, liability, cost
and expense that may be imposed upon or reasonably incurred by him in connection
with or resulting from any claim, action, suit, or proceeding to which he may be
a party or in which he may be involved by reason of any action taken or failure
to act under the Plan, except for any such act or omission constituting willful
misconduct or gross negligence. Each such person shall be indemnified by the
Company for all amounts paid by him in settlement thereof, with the Company’s
approval, or paid by him in satisfaction of any judgment in any such action,
suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles or Certificate
of Incorporation or Bylaws, pursuant to any separate indemnification or hold
harmless agreement with the Company, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.



1.4           Shares of Common Stock Available for Incentive Awards


Subject to adjustment under Section 5.6, there shall be available for Incentive
Awards that are granted wholly in Common Stock five million (5,000,000) Shares
of Common Stock. The number of Shares of Common Stock that are the subject of
Incentive Awards under this Plan, which are forfeited or terminated, are
surrendered in payment of applicable employment taxes and/or other withholding
obligations in connection with the vesting of an Incentive Award, or are settled
in cash in lieu of Common Stock or in another manner such that all or some of
the Shares covered by the Incentive Award are either not issued to a Grantee or
are exchanged for Incentive Awards that do not involve Common Stock, shall
again, in each case, immediately become available for Incentive Awards to be
granted under the Plan.


During any period that the Company is a Publicly Held Corporation, then unless
and until the Committee determines that a particular Incentive Award granted to
a Covered Employee is not intended to comply with the “performance-based
exception” under Code Section 162(m), the following rules shall apply to grants
of Incentive Awards to Covered Employees:



 
(a)
Subject to adjustment as provided in Section 5.6, the maximum aggregate number
of Shares of Common Stock attributable to Incentive Awards that may vest in any
calendar year pursuant to any Incentive Award held by any individual Covered
Employee shall be two million (2,000,000) Shares.

 
 
6

--------------------------------------------------------------------------------


 

 

 
(b) 
Subject to the limitation of paragraph (a) above, the maximum aggregate number
of Shares issuable to any one person pursuant to Incentive Awards shall be five
percent (5%) of the number of Shares of Common Stock outstanding at the time of
the grant of an Incentive Award.



1.5           Share Pool Adjustments for Awards and Payouts


The following Incentive Awards and payouts shall reduce, on a one Share for one
Share basis, the number of Shares authorized for issuance under the Share Pool:



 
(a) 
Restricted Stock Award; and




 
(b)
A payout of an Other Stock-Based Award in Shares.



The following transactions shall restore, on a one Share for one Share basis,
the number of Shares authorized for issuance under the Share Pool:



 
(a)
A cancellation, termination, expiration, forfeiture, or lapse for any reason of
any Shares subject to an Incentive Award; and




 
(b)
Payment of any applicable employment taxes and/or other withholding obligations
by withholding Shares which otherwise would be acquired on exercise or vesting
of the Incentive Award (i.e., the Share Pool shall be increased by the number of
Shares withheld in payment of the applicable employment taxes and/or other
withholding obligations).



1.6           Common Stock Available


The Common Stock available for issuance or transfer under the Plan shall be made
available from Shares now or hereafter (a) held in the treasury of the Company,
(b) authorized but unissued shares, or (c) shares to be purchased or acquired by
the Company. No fractional shares shall be issued under the Plan; payment for
fractional shares shall be made in cash.


1.7           Participation



 
(a) 
Eligibility. The Committee shall from time to time designate those Employees
and/or Outside Directors to be granted Incentive Awards under the Plan, the type
of Incentive Awards granted, the number of Shares, rights or units, as the case
may be, which shall be granted to each such person, and any other terms or
conditions relating to the Incentive Awards as it may deem appropriate to the
extent consistent with the provisions of the Plan. A Grantee, who has been
granted an Incentive Award may, if otherwise eligible, be granted additional
Incentive Awards at any time.



No Insider shall be eligible to be granted an Incentive Award that is subject to
Rule 16a-3 under the Exchange Act unless and until such Insider has granted a
limited power of attorney to those officers of the Company who have been
designated by the Committee for purposes of future required filings under the
Exchange Act.


1.8           Types of Incentive Awards


The types of Incentive Awards under the Plan are Restricted Stock and Other
Stock-Based Awards (as described in Section 4), or any combination of the
foregoing.

 
7

--------------------------------------------------------------------------------

 



SECTION 2
Restricted Stock


2.1        Award of Restricted Stock



 
(a)
Grant. With respect to a Grantee who is an Employee or Outside Director, Shares
of Restricted Stock may be awarded by the Committee with such restrictions
during the Restriction Period as the Committee shall designate in its
discretion. Any such restrictions may differ with respect to a particular
Grantee. Restricted Stock shall be awarded for no additional consideration or
such additional consideration as the Committee may determine, which
consideration may be less than, equal to, or more than the Fair Market Value of
the shares of Restricted Stock on the grant date. Subject to Section 2.2(c), the
terms and conditions of each grant of Restricted Stock shall be evidenced by an
Incentive Agreement and, during the Restriction Period, such Shares of
Restricted Stock must remain subject to a “substantial risk of forfeiture”
within the meaning given to such term under Code Section 83.




 
(b)
Immediate Transfer Without Immediate Delivery of Restricted Stock. Unless
otherwise specified in the Grantee’s Incentive Agreement, each Restricted Stock
Award shall not constitute an immediate transfer of the record and beneficial
ownership of the Shares of Restricted Stock to the Grantee in consideration of
the performance of services as an Employee or Outside Director, as applicable,
and shall not entitle such Grantee to any voting and other ownership rights in
such Shares until the date the Restriction Period ends.



As specified in the Incentive Agreement, a Restricted Stock Award may limit the
Grantee’s dividend rights during the Restriction Period in which the shares of
Restricted Stock are subject to a “substantial risk of forfeiture” (within the
meaning given to such term under Code Section 83) and restrictions on transfer.
In the Incentive Agreement, the Committee may apply any restrictions to the
dividends that the Committee deems appropriate.  In the event that any dividend
constitutes a derivative security or an equity security pursuant to the rules
under Section 16 of the Exchange Act, if applicable, such dividend shall be
subject to a vesting period equal to the remaining vesting period of the Shares
of Restricted Stock with respect to which the dividend is paid.


Shares awarded pursuant to a grant of Restricted Stock may be issued in the name
of the Grantee and held, together with a stock power endorsed in blank, by the
Committee or Company (or their delegates) or in trust or in escrow pursuant to
an agreement satisfactory to the Committee, as determined by the Committee,
until such time as the restrictions on transfer have expired. All such terms and
conditions shall be set forth in the particular Grantee’s Incentive Agreement.
The Company or Committee (or their delegates) shall issue to the Grantee a
receipt evidencing the certificates held by it which are registered in the name
of the Grantee.


2.2           Restrictions



 
(a)
Forfeiture of Restricted Stock. Restricted Stock awarded to a Grantee may be
subject to the following restrictions until the expiration of the Restriction
Period: (i) a restriction that constitutes a “substantial risk of forfeiture”
(as defined in Code Section 83), or a restriction on transferability;
(ii) unless otherwise specified by the Committee in the Incentive Agreement, the
Restricted Stock that is subject to restrictions which are not satisfied shall
be forfeited and all rights of the Grantee to such Shares shall terminate; and
(iii) any other restrictions that the Committee determines in advance are
appropriate, including, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee. Any
such restrictions shall be set forth in the particular Grantee’s Incentive
Agreement.

 
 
8

--------------------------------------------------------------------------------


 

 

 
(b) 
Issuance of Certificates. Reasonably promptly after the date of grant with
respect to Shares of Restricted Stock, the Company shall cause to be issued a
stock certificate, registered in the name of the Grantee to whom such Shares of
Restricted Stock were granted, evidencing such Shares; provided, however, that
the Company shall not cause to be issued such a stock certificate unless it has
received a stock power duly endorsed in blank with respect to such Shares. Each
such stock certificate shall bear the following legend or any other legend
approved by the Company:

 

 
The transferability of this certificate and the shares of stock represented
hereby are subject to restrictions, terms and conditions (including  forfeiture
and restrictions against transfer) contained in the BioNeutral 2009 Stock
Incentive Plan and an Incentive Agreement entered into between the registered
owner of such shares and BioNeutral Group Inc.   A copy of the Plan and
Incentive Agreement are on file in the main corporate office of BioNeutral
Group, Inc.
 

 
Such legend shall not be removed from the certificate evidencing such Shares of
Restricted Stock unless and until such Shares vest pursuant to the terms of the
Incentive Agreement.

     
(c)
Removal of Restrictions.  The Committee, in its discretion, shall have the
authority to remove any or all of the restrictions on the Restricted Stock if it
determines that, by reason of a change in applicable law or another change in
circumstance arising after the grant date of the Restricted Stock, such action
is necessary or appropriate; provided, however, that the Committee may only
accelerate the vesting of Restricted Stock upon a Grantee’s death, Disability,
Retirement, or termination of Employment without Cause, or upon a Change in
Control.  Except as otherwise provided by Section 1.3(d), notwithstanding
anything to the contrary herein, in no event shall the Restriction Period for a
grant of Restricted Stock expire earlier than (i) one year from the date of
grant for Restricted Stock for which the Restriction Period expires upon the
attainment of Performance Goals (as described in Section 3.4) or (ii) ratably
over three years from the date of grant for Restricted Stock for which the
Restriction Period expires upon the performance of services over time.



2.3
Delivery of Shares of Common Stock.  Subject to withholding taxes under
Section 6.3 and to the terms of the Incentive Agreement, a stock certificate
evidencing the Shares of Restricted Stock with respect to which the restrictions
in the Incentive Agreement have been satisfied shall be delivered to the Grantee
or other appropriate recipient free of restrictions.



2.4
Performance Goals.  Awards of Restricted Stock and Other Stock-Based Awards
under the Plan may be made subject to the attainment of any of the goals
described in this Section 3.4 (“Performance Goals”) relating to one or more
business criteria which, where applicable, shall be within the meaning of Code
Section 162(m) and consist of one or more or any combination of the following
criteria: cash flow; cost; revenues; sales; ratio of debt to debt plus equity;
net borrowing, credit quality or debt ratings; profit before tax; economic
profit; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; gross margin; earnings per share (whether on a
pre-tax, after-tax, operational or other basis); operating earnings; capital
expenditures; expenses or expense levels; economic value added; ratio of
operating earnings to capital spending or any other operating ratios; free cash
flow; net profit; net sales; net asset value per share; the accomplishment of
mergers, acquisitions, dispositions, public offerings or similar extraordinary
business transactions; sales growth; price of the Company’s Common Stock; return
on assets, equity or stockholders’ equity; market share; inventory levels,
inventory turn or shrinkage; or total return to stockholders (“Performance
Criteria”).  Any Performance Criteria may be used to measure the performance of
the Company as a whole or any business unit of the Company and may be measured
relative to a peer group or index.  Any Performance Criteria may include or
exclude (i) extraordinary, unusual and/or non-recurring items of gain or loss,
(ii) gains or losses on the disposition of a business, (iii) changes in tax or
accounting regulations or laws, or (iv) the effect of a merger or acquisition,
as identified

 
 
 
9

--------------------------------------------------------------------------------


 
 


 
in the Company’s quarterly and annual earnings releases.  In all other respects,
Performance Criteria shall be calculated in accordance with the Company’s
financial statements, under generally accepted accounting principles, or under a
methodology established by the Committee prior to the issuance of an Award which
is consistently applied and identified in the audited financial statements,
including footnotes, or the Management Discussion and Analysis section of the
Company’s annual report.  However, to the extent Code Section 162(m) is
applicable, the Committee may not in any event increase the amount of
compensation payable to an individual upon the attainment of a Performance Goal.


2.5           Restricted Stock; Not Eligible for Resale under an S-8
Registration Statement



 
Issuance of Certificates. Shares issued under this Incentive Plan shall not be
eligible for registration on Form S-8 and shall be considered restricted
securities on the date they are granted.  Each such stock certificate shall bear
the following legend or similar other legend approved by the Company:

 

 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 

 
Such legend shall not be removed from the certificate evidencing such Shares of
Restricted Stock unless and until such Grantee obtains a sufficient opinion from
legal counsel approving the removal of such legend.




SECTION 3
Other Stock-Based Awards


3.1           Grant of Other Stock-Based Awards


Other Stock-Based Awards may be awarded by the Committee to selected Grantees
that are payable in Shares or in cash, as determined in the discretion of the
Committee to be consistent with the goals of the Company. Other types of
Stock-Based Awards that are payable in Shares include, without limitation,
purchase rights, Shares of Common Stock awarded that are not subject to any
restrictions or conditions, convertible or exchangeable debentures, and other
rights convertible into Shares.  As is the case with other types of Incentive
Awards, Other Stock-Based Awards may be awarded either alone or in addition to
or in conjunction with any other Incentive Awards. Other Stock-Based Awards that
are payable in Shares are not intended to be deferred compensation that is
subject to Code Section 409A unless otherwise determined and provided by the
Committee.


3.2           Other Stock-Based Award Terms



 
(a)
Written Agreement. The terms and conditions of each grant of an Other
Stock-Based Award shall be evidenced by an Incentive Agreement.

 
 
 
10

--------------------------------------------------------------------------------


 

 

 
(b)
Purchase Price. The amount of consideration required to be received by the
Company shall be either (i) no consideration other than services actually
rendered (in the case of authorized and unissued shares) or to be rendered, or
(ii) as otherwise specified in the Incentive Agreement.




 
(c)
Other Terms.  All terms and conditions of Other Stock-Based Awards shall be
determined by the Committee and set forth in the Incentive Agreement, provided
that such terms and conditions are consistent with the Plan.  Except as
otherwise provided by Section 1.3(d), notwithstanding anything to the contrary
herein, in no event shall a grant of an Other Stock-Based Award vest earlier
than (i) one year from the date of grant for an Other Stock-Based Award which is
subject to the attainment of Performance Goals (as described in Section 2.4) or
(ii) ratably over three years from the date of grant for an Other Stock-Based
Award which vests upon the performance of services over time.




 
(d)
Payment. Other Stock-Based Awards shall be paid in Shares, in a single payment
or in installments on such dates as determined by the Committee; all as
specified in the Incentive Agreement.





SECTION 4
Provisions Relating to Plan Participation


4.1           Incentive Agreement


Each Grantee to whom an Incentive Award is granted shall be required to enter
into an Incentive Agreement with the Company, in such a form as is provided by
the Committee. The Incentive Agreement shall contain specific terms as
determined by the Committee, in its discretion, with respect to the Grantee’s
particular Incentive Award. Such terms need not be uniform among all Grantees or
any similarly situated Grantees. The Incentive Agreement may include, without
limitation, vesting, forfeiture and other provisions particular to the
particular Grantee’s Incentive Award, as well as, for example, provisions to the
effect that the Grantee (a) shall not disclose any confidential information
acquired during Employment with the Company, (b) shall abide by all the terms
and conditions of the Plan and such other terms and conditions as may be imposed
by the Committee, (c) shall not interfere with the employment or other service
of any employee, (d) shall not compete with the Company or become involved in a
conflict of interest with the interests of the Company, (e) shall forfeit an
Incentive Award if terminated for cause, (f) shall not be permitted to make an
election under Code Section 83(b) when applicable, and (g) shall be subject to
any other agreement between the Grantee and the Company regarding Shares that
may be acquired under an Incentive Award including, without limitation, a
stockholders’ agreement, buy-sell agreement, or other agreement restricting the
transferability of Shares by Grantee. An Incentive Agreement shall include such
terms and conditions as are determined by the Committee, in its discretion, to
be appropriate with respect to any individual Grantee. The Incentive Agreement
shall be signed by the Grantee to whom the Incentive Award is made and by an
Authorized Officer.


4.2           No Right to Employment


Nothing in the Plan or any instrument executed pursuant to the Plan shall create
any Employment rights (including without limitation, rights to continued
Employment) in any Grantee or affect the right of the Company to terminate the
Employment of any Grantee at any time without regard to the existence of the
Plan.


4.3           Securities Requirements


The Company shall be under no obligation to affect the registration pursuant to
the Securities Act of 1933 of any Shares to be issued hereunder or to effect
similar compliance under any state laws. Notwithstanding anything herein

 
11

--------------------------------------------------------------------------------

 

to the contrary, the Company shall not be obligated to cause to be issued or
delivered any certificates evidencing Shares pursuant to the Plan unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities, and the requirements of any securities exchange on
which Shares are traded. The Committee may require, as a condition of the
issuance and delivery of certificates evidencing Shares pursuant to the terms
hereof, that the recipient of such Shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee,
in its discretion, deems necessary or desirable.


The Committee may, in its discretion, defer the effectiveness of any exercise of
an Incentive Award in order to allow the issuance of Shares to be made pursuant
to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Grantee in writing of its decision to defer the effectiveness of the
exercise of an Incentive Award. During the period that the effectiveness of the
exercise of an Incentive Award has been deferred, the Grantee may, by written
notice to the Committee, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.


4.4           Transferability


Incentive Awards granted under the Plan shall not be transferable or assignable
other than: (a) by will or the laws of descent and distribution or (b) pursuant
to a qualified domestic relations order (as defined under Code
Section 414(p)).  The events of termination of employment, as set out in
Section 5.7 and in the Incentive Agreement, shall continue to be applied with
respect to the original Grantee, and the Incentive Award shall be exercisable by
the transferee only to the extent, and for the periods, specified in the
Incentive Agreement.


The designation by a Grantee of a beneficiary of an Incentive Award shall not
constitute transfer of the Incentive Award. No transfer by will or by the laws
of descent and distribution shall be effective to bind the Company unless the
Committee has been furnished with a copy of the deceased Grantee’s enforceable
will or such other evidence as the Committee deems necessary to establish the
validity of the transfer. Any attempted transfer in violation of this
Section 4.4 shall be void and ineffective. All determinations under this
Section 4.4 shall be made by the Committee in its discretion.


4.5           Rights as a Stockholder



 
(a)
No Stockholder Rights. Except as otherwise provided in Section 2.1(b) for grants
of Restricted Stock, a Grantee of an Incentive Award (or a permitted transferee
of such Grantee) shall have no rights as a stockholder with respect to any
Shares of Common Stock until the issuance of a stock certificate or other record
of ownership for such Shares.




 
(b)
Representation of Ownership. In the case of the exercise of an Incentive Award
by a person or estate acquiring the right to exercise such Incentive Award by
reason of the death or Disability of a Grantee, the Committee may require
reasonable evidence as to the ownership of such Incentive Award or the authority
of such person. The Committee may also require such consents and releases of
taxing authorities as it deems advisable.



4.6        Change in Stock and Adjustments



 
(a)
Changes in Law or Circumstances. Subject to Section 4.8 (which only applies in
the event of a Change in Control), in the event of any change in applicable law
or any change in circumstances which results in or would result in any dilution
of the rights granted under the Plan, or which otherwise warrants an equitable
adjustment because it interferes with the intended operation of the Plan, then,
if the Board or Committee should so determine, in its absolute discretion, that
such change equitably requires an adjustment in the number or kind of shares of
stock or other securities or property theretofore subject, or which may become
subject, to issuance or transfer under the Plan or in the terms and conditions
of outstanding Incentive Awards, such adjustment shall be made in accordance
with such determination. Such adjustments may include changes with respect to
(i) the aggregate number of Shares that may be issued under the Plan, and
(ii) the number of Shares subject to Incentive Awards. The Board or Committee
shall give notice to each applicable Grantee of such adjustment which shall be
effective and binding.

 
 
12

--------------------------------------------------------------------------------


 
 

 

 
 (b)
Exercise of Corporate Powers. The existence of the Plan or outstanding Incentive
Awards hereunder shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalization, reorganization or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding whether of a
similar character or otherwise.
   




 
 (c)
Recapitalization of the Company. Subject to Section 4.8 (which only applies in
the event of a Change in Control), if while there are Incentive Awards
outstanding, the Company shall effect any subdivision or consolidation of Shares
of Common Stock or other capital readjustment, the payment of a stock dividend,
stock split, combination of Shares, recapitalization or other increase or
reduction in the number of Shares outstanding, without receiving compensation
therefore in money, services or property, then the number of Shares available
under the Plan and the number of Incentive Awards which may thereafter be
exercised shall (i) in the event of an increase in the number of Shares
outstanding, be proportionately increased and the Fair Market Value of the
Incentive Awards awarded shall be proportionately reduced; and (ii) in the event
of a reduction in the number of Shares outstanding, be proportionately reduced,
and the Fair Market Value of the Incentive Awards awarded shall be
proportionately increased. The Board or Committee shall take such action and
whatever other action it deems appropriate, in its discretion, so that the value
of each outstanding Incentive Award to the Grantee shall not be adversely
affected by a corporate event described in this Section 4.6(c).




 
(d)
Issue of Common Stock by the Company. Except as hereinabove expressly provided
in this Section 4.6 and subject to Section 4.8 in the event of a Change in
Control, the issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon any conversion of shares or obligations
of the Company convertible into such shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of, or Fair Market Value of, any Incentive Awards then outstanding under
previously granted Incentive Awards; provided, however, in such event,
outstanding Shares of Restricted Stock shall be treated the same as outstanding
unrestricted Shares of Common Stock.




 
(e)
Assumption of Incentive Awards by a Successor. Subject to the accelerated
vesting and other provisions of Section 5.8 that apply in the event of a Change
in Control, in the event of a Corporate Event (defined below), each Grantee
shall be entitled to receive, in lieu of the number of Shares subject to
Incentive Awards, such shares of capital stock or other securities or property
as may be issuable or payable with respect to or in exchange for the number of
Shares which Grantee would have received had he exercised the Incentive Award
immediately prior to such Corporate Event, together with any adjustments. For
this purpose, Shares of Restricted Stock shall be treated the same as
unrestricted outstanding Shares of Common Stock. A “Corporate Event” means any
of the following: (i) a dissolution or liquidation of the Company, (ii) a sale
of all or substantially all of the Company’s assets, or (iii) a merger,
consolidation or combination involving the Company (other than a merger,
consolidation or combination (A) in which the Company is the continuing or
surviving corporation and (B) which does not result in the outstanding Shares
being converted into or exchanged for different securities, cash or other
property, or any combination thereof). The Board or Committee shall take
whatever other action it deems appropriate to preserve the rights of Grantees
holding outstanding Incentive Awards.

 
 
13

--------------------------------------------------------------------------------


 

 
Notwithstanding the previous paragraph of this Section 4.6(e), but subject to
the accelerated vesting and other provisions of Section 4.8 that apply in the
event of a Change in Control, in the event of a Corporate Event (described in
the previous paragraph), the Board or Committee, in its discretion, shall have
the right and power to:



 
(i) 
cancel, effective immediately prior to the occurrence of the Corporate Event,
each outstanding Incentive Award (whether or not then exercisable) and, in full
consideration of such cancellation, pay to the Grantee an amount in cash equal
to the excess of the value, as determined by the Board or Committee, of the
property (including cash) received by the holders of Common Stock as a result of
such Corporate Event; provided, however, this subsection (i) shall be
inapplicable to an Incentive Award granted within six (6) months before the
occurrence of the Corporate Event if the Grantee is an Insider and such
disposition is not exempt under Rule 16b-3 (or other rules preventing liability
of the Insider under Section 16(b) of the Exchange Act) and, in that event, the
provisions hereof shall be applicable to such Incentive Award after the
expiration of six (6) months from the date of grant; or




 
(ii) 
provide for the exchange or substitution of each Incentive Award outstanding
immediately prior to such Corporate Event (whether or not then exercisable) for
another award with respect to the Common Stock or other property for which such
Incentive Award is exchangeable and, incident thereto, make an equitable
adjustment as determined by the Board or Committee, in its discretion, in the
number of Shares or amount of property (including cash) subject to the Incentive
Award; or




 
(iii) 
provide for assumption of the Plan and such outstanding Incentive Awards by the
surviving entity or its parent.



The Board or Committee, in its discretion, shall have the authority to take
whatever action it deems to be necessary or appropriate to effectuate the
provisions of this Section 4.6(e).


4.7           Termination of Employment, Death, Disability and Retirement



 
(a)
Termination of Employment. Unless otherwise expressly provided in the Grantee’s
Incentive Agreement or the Plan, if the Grantee’s Employment is terminated for
any reason other than due to his death, Disability, Retirement or for Cause, any
non-vested Incentive Award at the time of such termination shall automatically
expire and terminate and no further vesting shall occur after the termination
date. In such event, except as otherwise expressly provided in his Incentive
Agreement, the Grantee shall be entitled to exercise his rights only with
respect to the portion of the Incentive Award that was vested as of his
termination of Employment date for a period that shall end on the earlier of
(i) the expiration date set forth in the Incentive Agreement or (ii) ninety
(90) days after the date of his termination of Employment.




 
(b)
Termination of Employment for Cause. Unless otherwise expressly provided in the
Grantee’s Incentive Agreement or the Plan, in the event of the termination of a
Grantee’s Employment for Cause, all vested and non-vested Incentive Awards
granted to such Grantee shall immediately expire, and shall not be exercisable
to any extent, as of 12:01 a.m. (EST) on the date of such termination of
Employment.
   




 
(c)
Retirement. Unless otherwise expressly provided in the Grantee’s Incentive
Agreement or the Plan, upon the termination of Employment due to the Grantee’s
Retirement:

 
 
14

--------------------------------------------------------------------------------


 
 

 

 
(i)
any non-vested portion of any Incentive Award shall immediately terminate and no
further vesting shall occur; and




 
(ii) 
any vested Incentive Award shall expire on the earlier of (A) the expiration
date set forth in the Incentive Agreement for such Incentive Award; or (B) the
expiration of (1) one year after the date of his termination of Employment due
to Retirement in the case of any Incentive Award.




 
(d)
Disability or Death. Unless otherwise expressly provided in the Grantee’s
Incentive Agreement or the Plan, upon termination of Employment as a result of
the Grantee’s Disability or death:




 
(i)
any non-vested portion of any Incentive Award shall immediately terminate upon
termination of Employment and no further vesting shall occur; and




 
(ii) 
any vested Incentive Award shall expire on the earlier of either (A) the
expiration date set forth in the Incentive Agreement or (B) the one year
anniversary date of the Grantee’s termination of Employment date.

    

 
(e)
Continuation. Subject to the conditions and limitations of the Plan and
applicable law and regulation in the event that a Grantee ceases to be an
Employee or Outside Director, as applicable, for whatever reason, the Committee
and Grantee may mutually agree with respect to any Incentive Award then held by
the Grantee (i) for an acceleration or other adjustment in any vesting schedule
applicable to the Incentive Award; or (ii) to any other change in the terms and
conditions of the Incentive Award. In the event of any such change to an
outstanding Incentive Award, a written amendment to the Grantee’s Incentive
Agreement shall be required.  Notwithstanding the foregoing, no amendment to a
Grantee’s Incentive Award shall be made to the extent compensation payable
pursuant thereto as a result of such amendment would be considered deferred
compensation subject to Code Section 409A, unless otherwise determined and
provided by the Committee.



4.8           Change in Control
     
Notwithstanding any contrary provision in the Plan, in the event of a Change in
Control (as defined below), the following actions shall automatically occur as
of the day immediately preceding the Change in Control date unless expressly
provided otherwise in the individual Grantee’s Incentive Agreement:



 
(a)
all of the restrictions and conditions of any Restricted Stock and any Other
Stock-Based Awards then outstanding shall be deemed satisfied, and the
Restriction Period with respect thereto shall be deemed to have expired, and
thus each such Incentive Award shall become free of all restrictions and fully
vested; and




 
(b) 
all of the Performance-Based Stock-Based Awards and any Other Stock-Based Awards
shall become fully vested, deemed earned in full, and promptly paid within
thirty (30) days to the affected Grantees without regard to payment schedules
and notwithstanding that the applicable performance cycle, retention cycle or
other restrictions and conditions have not been completed or satisfied.



For all purposes of this Plan, a “Change in Control” of the Company occurs upon
a change in the Company’s ownership, its effective control or the ownership of a
substantial portion of its assets, as follows:
 
 
15

--------------------------------------------------------------------------------


 

 

 
(a)
Change in Ownership.  A change in ownership of the Company occurs on the date
that any “Person” (as defined in below), other than (1) the Company or any of
its subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (3) an
underwriter temporarily holding stock pursuant to an offering of such stock, or
(4) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of the
Company’s stock, acquires ownership of the Company’s stock that, together with
stock held by such Person, constitutes more than 50% of the total fair market
value or total voting power of the Company’s stock.  However, if any Person is
considered to own already more than 50% of the total fair market value or total
voting power of the Company’s stock, the acquisition of additional stock by the
same Person is not considered to be a Change of Control.  In addition, if any
Person has effective control of the Company through ownership of 30% or more of
the total voting power of the Company’s stock, as discussed in paragraph (b)
below, the acquisition of additional control of the Company by the same Person
is not considered to cause a Change in Control pursuant to this paragraph (a);
or




 
(b)
Change in Effective Control.  Even though the Company may not have undergone a
change in ownership under paragraph (a) above, a change in the effective control
of the Company occurs on either of the following dates:



(1)           the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) ownership of the Company’s stock possessing 30 percent or more of the
total voting power of the Company’s stock.  However, if any Person owns 30% or
more of the total voting power of the Company’s stock, the acquisition of
additional control of the Company by the same Person is not considered to cause
a Change in Control pursuant to this subparagraph (b)(1); or
 
(2)           the date during any 12-month period when a majority of members of
the Board is replaced by directors whose appointment or election is not endorsed
by a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or



 
(c)
Change in Ownership of Substantial Portion of Assets.  A change in the ownership
of a substantial portion of the Company’s assets occurs on the date that a
Person acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person) assets of the Company, that have
a total gross fair market value equal to at least 40% of the total gross fair
market value of all of the Company’s assets immediately before such acquisition
or acquisitions.  However, there is no Change in Control when there is such a
transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer, through a transfer to (i) a shareholder of the
Company (immediately before the asset transfer) in exchange for or with respect
to the Company’s stock; (ii) an entity, at least 50% of the total value or
voting power of the stock of which is owned, directly or indirectly, by the
Company; (iii) a Person that owns directly or indirectly, at least 50% of the
total value or voting power of the Company’s outstanding stock; or (iv) an
entity, at least 50% of the total value or voting power of the stock of which is
owned by a Person that owns, directly or indirectly, at least 50% of the total
value or voting power of the Company’s outstanding stock.



For purposes of the foregoing definition,



 
(a)
“Person” shall have the meaning given in Code Section 7701(a)(1).  Person shall
include more than one Person acting as a group as defined by the Final Treasury
Regulations issued under Code Section 409A.




 
(b)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.




 
16

--------------------------------------------------------------------------------

 

The provisions of this Section 4.8 shall be interpreted in accordance with the
requirements of the Final Treasury Regulations under Code Section 409A, it being
the intent of the parties that this Section 4.8 shall be in compliance with the
requirements of said Code Section and said Regulations.


Notwithstanding the occurrence of any of the foregoing events set out in this
Section 4.8 which would otherwise result in a Change in Control, the Board may
determine in its discretion, if it deems it to be in the best interest of the
Company, that an event or events otherwise constituting or reasonably leading to
a Change in Control shall not be deemed a Change in Control hereunder. Such
determination shall be effective only if it is made by the Board (a) prior to
the occurrence of an event that otherwise would be, or reasonably lead to, a
Change in Control, or (b) after such event only if made by the Board a majority
of which is composed of directors who were members of the Board immediately
prior to the event that otherwise would be, or reasonably lead to, a Change in
Control.


4.9           Financing


Subject to the requirements of the Sarbanes-Oxley Act of 2002, the Company may
extend and maintain, or arrange for and guarantee, the extension and maintenance
of financing to any Grantee to purchase Shares pursuant to exercise of an
Incentive Award upon such terms as are approved by the Committee in its
discretion.
 
SECTION 5
General


5.1           Effective Date and Grant Period


This Plan is adopted by the Board effective as of the Effective Date, subject to
the approval of the stockholders of the Company within one year from the
Effective Date. Incentive Awards may be granted under the Plan at any time prior
to receipt of such stockholder approval; provided, however, if the requisite
stockholder approval is not obtained then any Incentive Awards granted hereunder
shall automatically become null and void and of no force or effect.
Notwithstanding the foregoing, any Incentive Award that is intended to satisfy
the “performance-based exception” under Code Section 162(m) shall not be granted
until the terms of the Plan are disclosed to, and approved by, the stockholders
of the Company in accordance with the requirements of the “performance-based
exception” under Code Section 162(m).


5.2           Funding and Liability of Company


No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets. In addition, the Company shall not be required to
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for
purposes of the Plan. Although bookkeeping accounts may be established with
respect to Grantees who are entitled to cash, Common Stock or rights thereto
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto. The Plan
shall not be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto. Any liability or obligation of the Company to any Grantee
with respect to an Incentive Award shall be based solely upon any contractual
obligations that may be created by this Plan and any Incentive Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. The Company, the
Board or the Committee shall be required to give any security or bond for the
performance of any obligation that may be created by the Plan.


5.3           Withholding Taxes
 
 
17

--------------------------------------------------------------------------------


 

 

 
(a)
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Grantee to remit to the Company, an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the Plan or an Incentive Award hereunder. Upon the lapse of restrictions on
Restricted Stock, the Committee, in its discretion, may elect to satisfy the tax
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum withholding taxes which could be imposed on the transaction as
determined by the Committee.




 
(b)
Loans. To the extent permitted by the Sarbanes-Oxley Act of 2002 or other
applicable law, the Committee may provide for loans, on either a short term or
demand basis, from the Company to a Grantee who is an Employee to permit the
payment of taxes required by law.



5.4           No Guarantee of Tax Consequences


Neither the Company nor the Committee makes any commitment or guarantee that any
federal, state or local tax treatment will apply or be available to any person
participating or eligible to participate hereunder.


5.5           Designation of Beneficiary by Participant


Each Grantee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case of his death before he receives any or all of such benefit.
Each such designation shall revoke all prior designations by the same Grantee,
shall be in a form prescribed by the Committee, and will be effective only when
filed by the Grantee in writing with the Committee during the Grantee’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Grantee’s death shall be paid to the Grantee’s estate.


5.6           Deferrals


The Committee shall not permit a Grantee to defer such Grantee’s receipt of the
payment of cash or the delivery of Shares that would, otherwise be due to such
Grantee by virtue of the lapse or waiver of restrictions with respect to
Restricted Stock, or the satisfaction of any requirements or goals with respect
to Performance-Based Stock-Based Awards or Other Stock-Based Awards.


5.7           Amendment and Termination


The Board shall have the power and authority to terminate or amend the Plan at
any time; provided, however, the Board shall not, without the approval of the
stockholders of the Company within the time period required by applicable law:



 
(a) 
except as provided in Section 4.6, increase the maximum number of Shares which
may be issued under the Plan pursuant to Section 1.4;




 
(b) 
amend the requirements as to the class of Employees eligible to purchase Common
Stock under the Plan;




 
(c)
extend the term of the Plan; or,




 
(d) 
if the Company is a Publicly Held Corporation (i) increase the maximum limits on
Incentive Awards to Covered Employees as set for compliance with the
“performance-based exception” under Code Section 162(m) or (ii) decrease the
authority granted to the Committee under the Plan in contravention of Rule 16b-3
under the Exchange Act.




 
18

--------------------------------------------------------------------------------

 

No termination, amendment, or modification of the Plan shall adversely affect in
any material way any outstanding Incentive Award previously granted to a Grantee
under the Plan, without the written consent of such Grantee or other designated
holder of such Incentive Award.


In addition, to the extent that the Committee determines that (a) the listing
for qualification requirements of any national securities exchange or quotation
system on which the Company’s Common Stock is then listed or quoted, if
applicable, or (b) the Code (or regulations promulgated thereunder), require
stockholder approval in order to maintain compliance with such listing
requirements or to maintain any favorable tax advantages or qualifications, then
the Plan shall not be amended in such respect without approval of the Company’s
stockholders.


5.8           Requirements of Law



 
(a)
Governmental Entities and Securities Exchanges. The granting of Incentive Awards
and the issuance of Shares under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. Certificates evidencing
shares of Common Stock delivered under this Plan (to the extent that such shares
are so evidenced) may be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules and regulations
of the Securities and Exchange Commission, any securities exchange or
transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation, and any applicable federal or state
securities law, if applicable. The Committee may cause a legend or legends to be
placed upon such certificates (if any) to make appropriate reference to such
restrictions.




 
(b)
Securities Act Rule 701. If no class of the Company’s securities is registered
under Section 12 of the Exchange Act, then unless otherwise determined by the
Committee, grants of Incentive Awards to “Rule 701 Grantees” (as defined below)
and issuances of the underlying shares of Common Stock, if any, on the exercise
or conversion of such Incentive Awards are intended to comply with all
applicable conditions of Securities Act Rule 701 (“Rule 701”), including,
without limitation, the restrictions as to the amount of securities that may be
offered and sold in reliance on Rule 701, so as to qualify for an exemption from
the registration requirements of the Securities Act. Any ambiguities or
inconsistencies in the construction of an Incentive Award or the Plan shall be
interpreted to give effect to such intention. In accordance with Rule 701, each
Grantee shall receive a copy of the Plan on or before the date an Incentive
Award is granted to him, as well as the additional disclosure required by
Rule 701(e) if the aggregate sales price or amount of securities sold during any
consecutive 12-month period exceeds $5,000,000 as determined under Rule 701(e).
If Rule 701 (or any successor provision) is amended to eliminate or otherwise
modify any of the requirements specified in Rule 701, then the provisions of
this Section 6.8(b) shall be interpreted and construed in accordance with
Rule 701 as so amended. For purposes of this Section 6.8(b), as determined in
accordance with Rule 701, “Rule 701 Grantees” shall mean any Grantee other than
a director of the Company, the Company’s chairman, CEO, president, chief
financial officer, controller and any vice president of the Company, and any
other key employee of the Company who generally has access to financial and
other business related information and possesses sufficient sophistication to
understand and evaluate such information.



5.9           Rule 16b-3 Securities Law Compliance for Insiders


If the Company is a Publicly Held Corporation, transactions under the Plan with
respect to Insiders are intended to comply with all applicable conditions of
Rule 16b-3 under the Exchange Act. Any ambiguities or inconsistencies in the
construction of an Incentive Award or the Plan shall be interpreted to give
effect to such intention, and to the extent any provision of the Plan or action
by the Committee fails to so comply, it shall be deemed null and void to the
extent permitted by law and deemed advisable by the Committee in its discretion.


5.10         Compliance with Code Section 162(m) for Publicly Held Corporation

 
19

--------------------------------------------------------------------------------

 



If the Company is a Publicly Held Corporation, unless otherwise determined by
the Committee with respect to any particular Incentive Award, it is intended
that the Plan shall comply fully with the applicable requirements so that any
Incentive Awards subject to Section 162(m) that are granted to Covered Employees
shall qualify for the  “performance-based exception” under Code Section 162(m).
If any provision of the Plan or an Incentive Agreement would disqualify the Plan
or would not otherwise permit the Plan or Incentive Award to comply with
the  “performance-based exception” under Code Section 162(m) as so intended,
such provision shall be construed or deemed to be amended to conform to the
requirements of the  “performance-based exception” under Code Section 162(m) to
the extent permitted by applicable law and deemed advisable by the Committee;
provided, however, no such construction or amendment shall have an adverse
effect on the prior grant of an Incentive Award or the economic value to a
Grantee of any outstanding Incentive Award.


5.11        Notices



 
(a)
Notice From Insiders to Secretary of Change in Beneficial Ownership. Within two
business days after the date of a change in beneficial ownership of the Common
Stock issued or delivered pursuant to this Plan, an Insider should report to the
Secretary of the Company any such change to the beneficial ownership of Common
Stock that is required to be reported with respect to such Insider under
Rule 16(a)-3 promulgated pursuant to the Exchange Act. Whenever reasonably
feasible, Insiders will provide the Committee with advance notification of such
change in beneficial ownership.




 
(b)
Notice to Insiders and Securities and Exchange Commission. The Company shall
provide notice to any Insider, as well as to the Securities and Exchange
Commission, of any “blackout period,” as defined in Section 306(a)(4) of the
Sarbanes-Oxley Act of 2002, in any case in which Insider is subject to the
requirements of Section 304 of said Act in connection with such “blackout
period.”



5.12        Pre-Clearance Agreement with Brokers


Notwithstanding anything in the Plan to the contrary, no shares of Common Stock
issued pursuant to this Plan will be delivered to a broker or dealer that
receives such shares for the account of an Insider unless and until the broker
or dealer enters into a written agreement with the Company whereby such broker
or dealer agrees to report immediately to the Secretary of the Company (or other
designated person) a change in the beneficial ownership of such shares.


5.13        Successors to Company


All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


5.14        Miscellaneous Provisions



 
(a)
No Employee, Outside Director, or other person shall have any claim or right to
be granted an Incentive Award under the Plan. Neither the Plan, nor any action
taken hereunder, shall be construed as giving any Employee or Outside Director
any right to be retained in the Employment or other service of the Company or
any Parent or Subsidiary.




 
(b)
The expenses of the Plan shall be borne by the Company.




 
(c)
By accepting any Incentive Award, each Grantee and each person claiming by or
through him shall be deemed to have indicated his acceptance of the Plan.




 
20

--------------------------------------------------------------------------------

 

5.15         Severability
     
In the event that any provision of this Plan shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of the Plan, and the Plan shall be construed
and enforced as if the illegal, invalid, or unenforceable provision was not
included herein.


5.16        Gender, Tense and Headings


Whenever the context so requires, words of the masculine gender used herein
shall include the feminine and neuter, and words used in the singular shall
include the plural. Section headings as used herein are inserted solely for
convenience and reference and constitute no part of the interpretation or
construction of the Plan.


5.17        Governing Law


The Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Nevada without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.


5.18         Term of the Plan


Unless terminated earlier pursuant to Section 5.7 hereof, the Plan shall
terminate as of the close of business on January 1, 2019, and no Incentive Award
may be granted under the Plan thereafter, but such termination shall not affect
any Incentive Award issued or granted on or prior to such termination date.


6.19           Section 409A Compliance
 
To the extent that the Plan provides for the payment of amounts that constitute
“nonqualified deferred compensation” under Code Section 409A, the Plan is
intended to comply with the provisions of Code Section 409A so as to prevent the
inclusion of gross income of any amounts deferred hereunder in a taxable year
that is prior to the taxable year or years in which such amounts would otherwise
be actually distributed and made available to Grantees or beneficiaries.


[Signature Page Follows]
 
 
 
21

--------------------------------------------------------------------------------


 
 
 
 
[Signature Page to 2009 Stock Incentive Plan]




IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed in its
name and on its behalf by its duly authorized officer, effective as of January
__, 2009.



       
BIONEUTRAL GROUP, INC.
                     
By:______________________________
   
Name:   Victoria Callanan
   
Title:     President & Chief Executive Officer
 

 
 
22
 

 